Citation Nr: 0909889	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-36 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as a former prisoner of war (POW) 
for purposes of Department of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service in the United States Navy 
from May 1945 to February 1954.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2007 decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines, that denied the appellant's claim of entitlement 
to status as a former prisoner of war (POW).

The appellant has pursued this appeal without the assistance 
of a representative.  While he is free to proceed in this 
manner, the Board notes that assistance and representation 
are available to him without charge from any number of 
accredited veterans' service organizations.  He can obtain 
information about how to contact these organizations, as well 
as a VA Form 21-22, Appointment of Representative, from the 
Manila Regional Office should he so desire.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred; this case is remanded to the 
AMC/RO for action as described below.

In this case, the appellant alleges that he is a former POW.  
He contends that he was a prisoner of the Japanese in May 
1943; he has submitted a statement from a comrade who said 
that the appellant was captured on May 13, 1943, and that he 
escaped 16 or 18 days later.  The appellant maintains that he 
is entitled to former POW status as a result of this 
internment.

In order to establish status as a former POW, the veteran is 
required to have been interned as a POW in the line of duty.  
38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y).  Thus, the 
evidence must show that he was interned during a period of 
recognized military service.  

Basic eligibility for VA benefits may be established only 
upon verification of valid military service by the service by 
the National Personnel Records Center (NPRC).  Therefore, the 
most significant evidence as to the issue of the appellant's 
military status at the time of his internment is the Service 
Department's certification.  The evidence of record includes 
a DD Form 214 which states that the appellant served on 
active duty from May 8, 1951 to February 26, 1954, and that 
he had had six years of prior service.  VA Forms 3102 and 3-
3145, each dated in 1954, indicate that the appellant had 
active duty in the United States Navy (USN)from May 8, 1945 
to May 7, 1951.  Thus the appellant's USN service extended 
from May 8, 1945 to February 26, 1954.  The evidence of 
record also includes VA Forms 3102 and 8-508a, each dated in 
1954, that state that the appellant had service in the "ROTC 
Guerrillas" from April 22, 1943 to March 12, 1945.

However, the RO's analysis of the appellant's claim has 
merely focused on the appellant's Navy service, apparently 
without any consideration of his guerrilla service.  There is 
no discussion in the claims file of whether the information 
provided on the VA Forms 3102 and 8-508a dated in 1954 is 
reliable or not.  On remand, VA should seek official 
certification of the appellant's April 1943 to March 1945 
membership in the 'ROTC guerrillas'.

The duty to assist includes obtaining records where indicated 
by the facts and circumstances of an individual case.  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO should arrange for 
official certification of the appellant's 
military service, to include any period 
he was held as a POW of the Japanese.  
The AMC/RO should seek such information 
from the National Personnel Records 
Center (NPRC), and any other appropriate 
source.  All requests, negative 
responses, and information obtained 
should be associated with the claims 
file.

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims file should contain documentation 
of the attempts made.  The appellant and 
his representative, if any, should also 
be informed of the negative results, and 
should be given opportunity to submit the 
sought-after records.

2.  The AMC/RO should reconcile any prior 
certification with any additional 
information obtained, and the information 
contained in the VA Forms 3102 and 3-3145 
dated in 1954.  A discussion of the 
authenticity of any pertinent documents, 
including an explanation as to why the 
information provided therein is reliable 
or not, must be provided.

3.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should again review the record, 
including any newly acquired evidence, 
and re-adjudicate the issue on appeal.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.

4.  If the decision remains adverse to 
the appellant, he and his representative, 
if any, should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

